Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 1 of 25 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    SCOTT CRUM,                                      Case No:

            Plaintiff,                               JURY TRIAL DEMANDED

            v.

    AKCEA THERAPEUTICS, INC., B.
    LYNNE PARSHALL, ELAINE
    HOCHBERG, JOSEPH KLEIN, III,
    DAMIEN MCDEVITT, AMBER
    SALZMAN, SANDFORD D. SMITH,
    MICHAEL J. YANG, and BARBARA
    YANNI,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Scott Crum (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Akcea Therapeutics, Inc. (“Akcea” or the “Company”)

and its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

                                                1
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 2 of 25 PageID #: 2




15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by the SEC,

17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the “Proposed Transaction”)

of Akcea by Avalanche Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Ionis

Pharmaceuticals, Inc. (“Ionis”).

                                   JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 1

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Akcea common

stock.



1
 For example, the Company reportedly participated in conferences in New York City in 2019.
See Akcea Therapeutics, Events and Presentations, https://ir.akceatx.com/events-and-
presentations#past:2020:10 (last visited Oct. 2, 2020).

                                                  2
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 3 of 25 PageID #: 3




       7.     Defendant Akcea is a biopharmaceutical company that focuses on developing and

commercializing medicines to treat patients with serious and rare diseases in the United States

and internationally. The Company is incorporated in Delaware. The Company’s common stock

trades on the Nasdaq Global Select Market (the “Nasdaq”) under the ticker symbol, “AKCA.”

       8.     Defendant B. Lynne Parshall (“Parshall”) is Chairman of the Board of the

Company. Defendant Parshall has served as a director of the Company since 2015. Defendant

Parshall has been a director of Ionis since September 2000. She has served as Senior Strategic

Advisor to Ionis since January 2018, and was previously Ionis’s Chief Operating Officer from

December 2007 to January 2018.

       9.     Defendant Elaine Hochberg (“Hochberg”) has been a director of the Company

since March 2017.

       10.    Defendant Joseph Klein, III (“Klein”) has been a director of the Company since

September 2019. Defendant Klein has also been a director of Ionis since 2005.

       11.    Defendant Damien McDevitt (“McDevitt”) has been the Company’s Chief

Executive Officer (“CEO”) since March 2020 and a director of the Company since October 2018.

Defendant McDevitt previously served as Ionis’s Chief Business Officer and was a member of

Ionis’s executive leadership team.

       12.    Defendant Amber Salzman (“Salzman”) has been a director of the Company since

February 2020.

       13.    Defendant Sandford D. Smith (“Smith”) has been a director of the Company since

March 2017.

       14.    Defendant Michael J. Yang (“Yang”) has been a director of the Company since

September 2019.




                                              3
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 4 of 25 PageID #: 4




       15.     Defendant Barbara Yanni (“Yanni”) has been a director of the Company since

December 2019.

       16.     Defendants Parshall, Hochberg, Klein, McDevitt, Salzman, Smith, Yang, and

Yanni are collectively referred to herein as the “Individual Defendants.”

       17.     Defendants Akcea and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                                OTHER RELVANT ENTITIES

       18.     Ionis bills itself as a “leader in RNA-targeted drug discovery and development,

[having] created an efficient, broadly applicable, drug discovery platform called antisense

technology that can treat diseases where no other therapeutic approaches have proven effective.”

Ionis is a Delaware corporation with principal executive offices located in Carlsbad, California.

As of September 8, 2020, Ionis and its affiliates collectively beneficially owned approximately

76% of Akcea’s outstanding shares. Ionis’s stock trades on the Nasdaq under the ticker symbol,

“IONS.”

                                SUBSTANTIVE ALLEGATIONS

   A. Company Background

       19.     Akcea, a majority-owned affiliate of Ionis, is a biopharmaceutical company focused

on developing and commercializing medicines to treat patients with serious and rare diseases.

       20.     In 2014, Ionis formed the Company as a wholly-owned subsidiary. The Company

was created “to develop and commercialize drugs for the treatment of lipid disorders.” See

Solicitation Statement at 20.

       21.     In December 2015, the Company entered into an agreement with Ionis, pursuant to

which Ionis granted exclusive rights to the Company to develop and commercialize certain of




                                                4
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 5 of 25 PageID #: 5




Ionis’s product candidates for the treatment of lipid disorders. Id.

       22.     In 2017, the Company completed its initial public offering. Id. Ionis has retained a

majority ownership in the Company and the Company has engaged in various transactions with

Ionis. Id. Throughout the years, Ionis directors have served on the Board of the Company. Id.

Defendants Parshall and Klein currently serve on Ionis’s Board as well as the Company’s Board.

In addition, Ionis’s current CEO is a Board observer on the Company’s Board. Id.

       23.     Akcea has a portfolio of antisense medicines on the market and in development that

it has licensed from Ionis. According to Akcea, all of its medicines are based on Ionis’s antisense

technology platform. Akcea’s medicines in development use Ionis’ advanced LIgand Conjugated

Antisense, or LICA, technology, which purportedly enhances the effective uptake and activity of

these medicines in particular tissues.

       24.     Akcea is commercializing its approved therapies, TEGSEDI and WAYLIVRA.

       25.     TEGSEDI is indicated to treat adults with the polyneuropathy caused by hereditary

transthyretin-mediated amyloidosis, or hATTR amyloidosis, and has been approved and launched

in the United States, the European Union, Canada, as well as approved in Brazil.

       26.     WAYLIVRA is indicated as an adjunct to diet to treat adult patients with

genetically confirmed familial chylomicronemia syndrome, or FCS, who are at high risk for

pancreatitis, for whom response to diet and triglyceride lowering therapy have been inadequate.

WAYLIVRA has been approved and launched in the E.U. A Marketing Authorization Application

was submitted to ANVISA in Brazil through PTC Therapeutics, for WAYLIVRA.

       27.     Akcea is also advancing a mature pipeline of novel medicines with the potential to

treat multiple diseases. The pipeline includes two medicines in Phase 3 clinical trials, AKCEA-

APO(a)-LRx which is partnered with Novartis Pharma AG, and AKCEA-TTR-LRx. Akcea has two




                                                 5
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 6 of 25 PageID #: 6




additional medicines that have each completed a Phase 2 study, AKCEA-ANGPTL3-LRx, which

is partnered with Pfizer, Inc., and AKCEA-APOCIII-LRx.

       28.     In 2020, Akcea reported promising financial results and prospects.

       29.     On May 5, 2020, Akcea issued a press release announcing its first quarter 2020

financial results. For the quarter, Akcea reported $15 million in product sales from TEGSEDI and

WAYLIVRA as compared to $7 million for the same period in 2019. Defendant McDevitt touted

the Company’s “strong position” to execute on its strategic priorities, including developing and

commercializing medicines for serious and rare diseases. The press release states, in pertinent part:

       “This has been an exciting quarter with significant progress made across the
       company,” said Damien McDevitt, chief executive officer of Akcea. “With the two
       positive data readouts for AKCEA-ANGPTL3-LRx, which we are now referring to
       as vupanorsen, and AKCEA-APOCIII-LRx, and additions to our leadership team
       and board of directors, we have a solid foundation for the future. We are focused
       on the development and commercialization of medicines for serious and rare
       diseases, and are committed to bringing products to the rare disease patient
       community by utilizing a range of solutions to ensure the broadest reach. We
       generated $15 million in product sales from TEGSEDI and WAYLIVRA in the
       first quarter, as we continue to expand the number of countries where our products
       are commercially available, and ended the quarter with $421 million in cash, cash
       equivalents and short-term investments, putting us in a very strong position to
       execute on our strategic priorities in 2020 and beyond.”

       30.     On August 4, 2020, Akcea issued a press release announcing its second quarter

2020 financial results. For the quarter, Akcea reported $16 million in net product revenues, an

increase of 66% year-over-year. Defendant McDevitt noted the Company was experiencing

consistent revenue growth with TEGSEDI and WAYLIVRA, and that the Company continued to

build its management team with the addition of several key leaders as the Company focused on

executing on commercial launches and expanding Akcea’s pipeline. Akcea’s Chief Financial

Officer Michael Price noted the Company remained in a strong financial position to execute its

strategic priorities going forward. The press release states, in pertinent part:




                                                  6
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 7 of 25 PageID #: 7




       “We achieved important commercial milestones during the second quarter and
       continued to see consistent revenue growth with both TEGSEDI and
       WAYLIVRA,” said Damien McDevitt, chief executive officer of Akcea. “We also
       continued to enhance and build upon the strength of our management team with the
       addition of several key leaders. We now have a full team in place and look forward
       to their many contributions as we move the company forward. Our focus remains
       on executing on our commercial launches, expanding our pipeline, and delivering
       our robust portfolio of medicines to patients living with serious and rare diseases.”

       “In the second quarter, we achieved commercial product revenues of $16
       million from TEGSEDI and WAYLIVRA, an increase of 66% from the prior year
       quarter, and an increase of 8% from the first quarter 2020,” said Michael Price,
       chief financial officer of Akcea. “We remain well capitalized with $390 million in
       cash and short-term investments as of the end of June, putting us in a strong
       financial position to execute on our strategic priorities going forward.”

   B. Background of the Sales Process Leading up to the Proposed Transaction

       31.     In April 2019, the Board decided to explore alternative business strategies for the

Company and engaged Cowen and Company, LLC (“Cowen”) as its exclusive financial advisor.

See Solicitation Statement at 21.

       32.     In April and May 2019, at the direction of the Company’s Board and management,

Cowen representatives contacted eleven (11) potential counterparties regarding a strategic

transaction. Id. at 21. Two companies, including Party A, entered into confidential disclosure

agreements with the Company. Id.

       33.     On June 10, 2019, Party A submitted a proposal to acquire 100% of the Company’s

outstanding common stock for $23.50 per share (the “Party A Proposal”). Id. at 21. The Board

“ultimately rejected the Party A Proposal as providing insufficient consideration to the Company’s

stockholders[.]” Id. The Company did not pursue additional outreach concerning a potential sale

but instead continued to explore partnering and other strategic transactions. Id.

       34.     On September 18, 2019, “the Company’s chief executive officer, president and

chief operating officer terminat[ed] their employment with the Company, and the Company’s chief




                                                 7
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 8 of 25 PageID #: 8




executive officer and president resigned their positions on the Board.” Id. at 21.

       35.     On September 19, 2019, the Company appointed Defendant McDevitt (a director

of the Company since October 2018) as interim CEO. Id. at 21. Prior to such time,

Defendant McDevitt “served as chief business officer of Ionis.” Id. at 21.

       36.     In January 2020, the Company terminated Cowen’s engagement as its exclusive

financial advisor to explore alternative business strategies for the Company. Id. at 22.

       37.     On May 28, 2020, the Board held a meeting during which, among other matters, it

“discussed management’s perspectives on a potential long-range plan for the Company.” Id. at 22.

       38.     On July 10, 2020, the Board received a letter from Ionis (the “Initial Letter”) stating

that Ionis was considering a potential transaction to acquire the outstanding shares of Akcea not

owned by Ionis (the “Potential Transaction”). Id. at 22.

       39.     On July 11, 2020, the Board convened to discuss the Initial Letter and determined

to refer the matter to the Company’s Affiliate Transactions Committee (the “Committee”), which

consisted of Defendant Yanni and Defendant Smith at the time. Id. at 22-23. The Board also

discussed the potential addition of a third member. Id. at 23. The Committee was empowered to

       review, analyze, evaluate and negotiate the terms of a Potential Transaction, to
       determine whether a Potential Transaction is in the best interests of the Company
       and its minority stockholders, to select and engage advisors at the cost of the
       Company, and to obtain assistance from and direct the actions of the Company’s
       officer, employees and agents as the Affiliate Transactions Committee deems
       necessary or appropriate. The Affiliate Transactions Committee charter also
       specified that the Board would not approve or recommend a Potential Transaction
       without a prior favorable recommendation by the Affiliate Transactions
       Committee.

       Id. at 23.

       40.     That same day, July 11, the Committee discussed Cowen’s prior work and

relationship with the Company and selected Cowen to serve as the Committee’s exclusive financial




                                                 8
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 9 of 25 PageID #: 9




advisor. Id. at 23. On July 13, 2020, the Committee resolved to pursue the retention of Cowen as

its exclusive financial advisor in connection with the Potential Transaction. Id.

         41.    On July 16, 2020, the Board appointed Defendant Salzman to the Committee. Id.

at 23.

         42.    On July 24, 2020, the Committee engaged ClearView Healthcare Partners

(“ClearView”) to assist with the development of the August Projections in conjunction with the

Committee and Company management. Id. at 24.

         43.    On August 12, 2020, the Committee formally engaged Cowen as its exclusive

financial advisor in connection with the Potential Transaction. Id.

         44.    On August 18, 2020, the Committee, “after considering the guidance of ClearView

and management, finalized the August Projections and directed Cowen to use the August

Projections for its valuation analysis.” Id. at 24.

         45.    On August 19, 2020, Ionis delivered to the Committee a confidential, non-binding

proposal for $16.00 per share in cash, not stock (the “Initial Proposal”). Id. at 24.

         46.    On August 21, 2020, the Committee resolved to establish a sub-committee (the

“Sub-Committee”) comprised of Defendant Yanni and Defendant Salzman to consider the risks

and benefits to the Company’s minority stockholders of losing a pending derivative claim as part

of the New Delaware Litigation as a component of value that the minority stockholders would

retain if the Company declined to engage in an acquisition transaction with Ionis. Id. at 24.

Defendant Smith was purportedly not included in the Sub-Committee because he was named as a

defendant in the pending derivative litigation. Id. at 24.

         47.    On August 25, 2020, Ionis submitted a revised, non-binding proposal of $17.00 per

share (the “First Revised Proposal”). Id. at 26.




                                                      9
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 10 of 25 PageID #: 10




        48.     The next day, the Committee directed Cowen to communicate a counterproposal of

 $18.50 per share. Id. at 26.

        49.     On August 27, 2020, Ionis submitted a revised, non-binding proposal of $17.75 per

 share (the “Second Revised Proposal”). Id. at 26.

        50.     On August 28, 2020, the Sub-Committee held a meeting to discuss the effect of the

 New Delaware Litigation and derivative claim on a potential cash buyout of the Company by Ionis,

 and concluded that “the opportunity to preserve the claim was ultimately not material to the Sub-

 Committee’s overall consideration of whether or not to accept an offer from Ionis in the range that

 Ionis had been proposing.” Id. at 27. Subsequently, the Committee authorized Cowen to

 communicate it was willing to pursue a signing over the upcoming weekend if Ionis was willing

 to accept an offer price of $18.25 per share. Id.

        51.     That same day, after discussion between Ionis’s and the Committee’s financial

 advisors, the Committee agreed to proceed with Ionis based on a price of $18.15 per share. Id.

        52.     On August 30, 2020, the Company and Ionis ultimately executed a merger

 agreement. Id. at 28.

        53.     On August 31, 2020, Akcea and Ionis announced that they had entered into a

 definitive agreement pursuant to which Ionis would acquire all of the outstanding shares of Akcea

 common stock it did not already own, approximately 24% of Akcea, for $18.15 per share in cash.

 The press release states, in pertinent part:

           Ionis Pharmaceuticals to acquire remaining stake in Akcea Therapeutics

        - Ionis to acquire remaining 24% of common stock of Akcea it does not already
        own for $18.15 per share in cash
        - Transaction drives efficiencies, enhances capabilities and further strengthens
        Ionis’ financial position
        - Transaction is a key step in the evolution of Ionis’ business strategy

        NEWS PROVIDED BY

                                                     10
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 11 of 25 PageID #: 11




       Ionis Pharmaceuticals, Inc.; Akcea Therapeutics, Inc.
       Aug 31, 2020, 06:55 ET

       CARLSBAD, Calif. And BOSTON, Aug. 31, 2020 /PRNewswire/ -- Ionis
       Pharmaceuticals, Inc. (NASDAQ: IONS) and its affiliate Akcea Therapeutics, Inc.
       (NASDAQ: AKCA) today announced that they have entered into a definitive
       agreement under which Ionis will acquire all of the outstanding shares of Akcea
       common stock it does not already own, approximately 24%, for $18.15 per share
       in cash. This corresponds to a total transaction value of approximately $500 million
       on a fully diluted basis. The transaction has been approved by the Ionis and Akcea
       Boards of Directors, and by the independent Affiliate Transactions Committee of
       Akcea’s Board of Directors. Akcea’s Board of Directors has recommended to
       shareholders of Akcea that they tender their shares into the tender offer.

       “This acquisition is another step forward in Ionis’ evolution and creates a stronger,
       more efficient organization to the benefit of all stakeholders,” said Brett Monia,
       Chief Executive Officer of Ionis. “We believe becoming one company – with one
       vision and one set of strategic priorities, led by one team – will deliver significant
       strategic value, enhancing the future success of our company, accelerating our next
       phase of growth and positioning us to most effectively deliver our medicines to
       patients. Following the completion of the transaction, Ionis will retain more value
       from Akcea’s rich pipeline and commercial products, further strengthening our
       financial position and supporting continued investments in our future.”

       “Akcea values the skills, experience and expertise of our teams and I am proud of
       what we’ve accomplished in developing and delivering transformational medicines
       to patients,” said Damien McDevitt, Chief Executive Officer of Akcea. “This
       acquisition by Ionis is a testament to the achievements of the Akcea team.”

       “This transaction delivers immediate and certain value with a premium to Akcea
       shareholders,” said Barbara Yanni, Chair of the Akcea Affiliate Transactions
       Committee. “Our close collaboration with Ionis has been key to enabling the launch
       of two commercial antisense medicines in just two years as well as advancing a
       late-stage pipeline and securing important partnerships.”

       SIGNIFICANT FINANCIAL BENEFITS

           This transaction also further strengthens Ionis’ financial position:

       •   Ionis will realize more financial upside from Akcea’s rich pipeline and
           commercial products.

       •   Ionis will gain full access to Akcea’s significant cash on hand of
           approximately $390 million as of June 30, 2020 and future cash flows to
           further invest in the Company’s future and further support Ionis’ capital
           allocation strategy.

       •   Ionis will achieve meaningful cost synergies.

                                                11
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 12 of 25 PageID #: 12




       TERMS OF THE AGREEMENT

       Under the terms of the agreement, Ionis will commence a tender offer for all
       outstanding shares of Akcea common stock not already owned by Ionis at a price
       of $18.15 per share in cash. The closing of the tender offer will be subject to a
       majority of Akcea’s shares not already owned by Ionis, its affiliates or their
       respective directors and executive officers being tendered in the tender offer.

       Promptly following the completion of the tender offer, Ionis will acquire all
       remaining shares of Akcea common stock at the same price of $18.15 per share in
       cash through a second-step merger. Ionis and Akcea expect to complete the
       transaction in the fourth quarter of 2020, subject to other customary closing
       conditions.

       Ionis expects to fund the acquisition through existing cash resources. The
       transaction is not subject to any financing condition.

       ADVISORS

       Goldman Sachs & Co. LLC and Stifel, Nicolaus & Company, Incorporated are
       serving as financial advisors to Ionis, and Skadden, Arps, Slate, Meagher & Flom
       LLP is serving as legal counsel to Ionis. Cowen is serving as financial advisor to
       the Affiliate Transactions Committee of Akcea’s Board of Directors, and Ropes &
       Gray LLP is serving as legal counsel to the Affiliate Transactions Committee of
       Akcea’s Board of Directors.

       ABOUT IONIS PHARMACEUTICALS, INC.

       As the leader in RNA-targeted drug discovery and development, Ionis has created
       an efficient, broadly applicable, drug discovery platform called antisense
       technology that can treat diseases where no other therapeutic approaches have
       proven effective. Our drug discovery platform has served as a springboard for
       actionable promise and realized hope for patients with unmet needs. We created the
       first and only approved treatment for children and adults with spinal muscular
       atrophy as well as the world’s first RNA-targeted therapeutic approved for the
       treatment of polyneuropathy in adults with hereditary transthyretin amyloidosis.
       Our sights are set on all the patients we have yet to reach with a pipeline of more
       than 40 novel medicines designed to potentially treat a broad range of diseases,
       including neurological, cardio-renal, metabolic, infectious, and pulmonary
       diseases.

       To learn more about Ionis visit www.ionispharma.com or follow us on twitter
       @ionispharma.

       ABOUT AKCEA THERAPEUTICS, INC.

       Akcea Therapeutics, Inc., a majority-owned affiliate of Ionis Pharmaceuticals, Inc.
       (NASDAQ: IONS), is a biopharmaceutical company focused on developing and


                                              12
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 13 of 25 PageID #: 13




        commercializing medicines to treat patients with serious and rare diseases. Akcea
        is commercializing TEGSEDI® (inotersen) and WAYLIVRA® (volanesorsen), as
        well as advancing a mature pipeline of novel medicines, including AKCEA-
        APO(a)-L Rx , vupanorsen (AKCEA-ANGPTL3-L Rx ), AKCEA-APOCIII-L Rx , and
        AKCEA-TTR-L Rx , with the potential to treat multiple diseases. All six medicines
        were discovered by Ionis, a leader in antisense therapeutics, and are based on Ionis’
        proprietary antisense technology. TEGSEDI is approved in the U.S., E.U., Canada
        and Brazil, and WAYLIVRA is approved in the E.U. Akcea is headquartered in
        Boston, Massachusetts, and is building the infrastructure to commercialize its
        medicines globally. Additional information about Akcea is available
        at www.akceatx.com and you can follow the Company on twitter at @akceatx.

        54.     On    September     14,   2020,    the   Company      filed   a   Schedule      14D-9

 Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

 “Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

    C. The Solicitation Statement Contains Materially False and Misleading Statements and
       Omissions

        55.     The Solicitation Statement, which recommends that Akcea shareholders tender

 their shares to Merger Sub in connection with the Proposed Transaction, omits and/or

 misrepresents material information concerning: (i) the sales process leading up to the Proposed

 Transaction; (ii) the Company’s financial projections; (iii) the financial analyses performed by the

 Committee’s financial advisor, Cowen, in connection with its fairness opinion; (iv) potential

 conflicts of interest involving the Company’s advisors; and (v) potential conflicts of interest

 involving Company insiders.

        56.     The omission of the material information (referenced below) renders the following

 sections of the Solicitation Statement false and misleading, among others: (i) Background of the

 Offer and the Merger; (ii) Reasons for the Recommendation of the Affiliate Transactions

 Committee and the Board; Fairness of the Offer and the Merger; (iii) Certain Prospective Financial

 Information; and (iv) Opinion of Cowen and Company, LLC, Financial Advisor to the Affiliate

 Transactions Committee.



                                                  13
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 14 of 25 PageID #: 14




        57.      The tender offer in connection with the Proposed Transaction is set to expire at one

 minute after 11:59 p.m. Eastern Time on October 9, 2020 (the “Expiration Date”). It is imperative

 that the material information that was omitted from the Solicitation Statement be disclosed to the

 Company’s shareholders prior to the Expiration Date to enable them to make an informed decision

 as to whether to tender their shares. Plaintiff may seek to enjoin Defendants from closing the tender

 offer or the Proposed Transaction unless and until the material misstatements and omissions

 (referenced below) are remedied. In the event the Proposed Transaction is consummated, Plaintiff

 may seek to recover damages resulting from Defendants’ misconduct.

              1. Material Omissions Concerning the Sales Process Leading up to the Proposed
                 Transaction

        58.      The Solicitation Statement omits material information concerning the sales process

 leading up to the Proposed Transaction.

        59.      The Solicitation Statement provides that Ionis’s current CEO is a “Board observer”

 on the Company’s Board.

        60.      But the Solicitation Statement fails to disclose which Board, Committee, and Sub-

 Committee meetings Ionis’s CEO attended, and Ionis’s CEO’s input during those meetings.

        61.      The Solicitation Statement provides that the Company entered into confidential

 disclosure agreements with various counterparties:

        In April and May 2019, at the direction of the Board and management of the
        Company, representatives of Cowen contacted eleven potential counterparties
        regarding a strategic transaction. Two of these companies, each a large, multi-
        national pharmaceutical company, entered into confidential disclosure agreements
        with the Company, including a company referred to in this section as Party A.

        62.      The Solicitation Statement, however, fails to disclose the terms of all confidential

 disclosure agreements, including whether such agreements contained standstill provisions with

 “don’t ask, don’t waive” (DADW) provisions (including their time of enforcement) that would



                                                 14
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 15 of 25 PageID #: 15




 preclude interested parties from making superior offers for the Company.

        63.       Without this information, Akcea shareholders may have the mistaken belief that

 potential buyers are or were permitted to submit superior proposals for the Company, when in fact

 they are or were contractually prohibited from doing so. This information is material because a

 reasonable Akcea shareholder would want to know, prior to tendering their shares in connection

 with the Proposed Transaction, whether other potential buyers are or were foreclosed from

 submitting a superior proposal.

        64.       The Solicitation Statement provides that the Board engaged Cowen as its exclusive

 financial advisor during the Company’s sales process in 2019.

        65.       The Solicitation Statement fails to disclose the reasons the Committee did not retain

 a financial advisor other than Cowen in light of the fact that Cowen was previously retained by the

 Individual Defendants in April 2019.

        66.       The Solicitation Statement provides that the Sub-Committee determined that the

 opportunity to preserve the claim in the New Delaware Litigation was not material to its

 determination of whether or not to accept an offer from Ionis in the range that Ionis had been

 proposing.

        67.       The Solicitation Statement fails to disclose whether the Committee attempted to

 negotiate any additional consideration from Ionis for the potential value of the New Delaware

 Litigation.

        68.       The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

               2. Material Omissions Concerning the Company’s Financial Projections

        69.       The Solicitation Statement omits material information concerning the Company’s

 financial projections.

                                                   15
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 16 of 25 PageID #: 16




        70.     The Solicitation Statement provides the following concerning the May Projections

 and August Projections:

        At a meeting held on May 28, 2020, the Company’s management presented to the
        Board certain financial projections for the Company for the fiscal years 2020-2029
        (the “May Projections”). . . .The May Projections were not adjusted for the
        probability of success of, among other things, obtaining regulatory approvals and
        meeting anticipated launch dates for the Company’s pipeline products, earning
        payments from partners, including royalties on such pipeline products, earning the
        target pricing of sales of approved products, or negotiating favorable profit sharing
        arrangements with respect to milestone income, royalties or other profits payable
        under licenses from Ionis for certain pipeline products.

                                          *       *       *

        In July and August of 2020, the Affiliate Transactions Committee, with the
        assistance of the Company’s management team and ClearView, developed long-
        range probability-adjusted financial projections (the “August Projections”). . . . In
        contrast to the May Projections, the August Projections incorporated the latest
        assumptions on the development plans, cost and timing, as well as a current analysis
        of the competitive environment in the commercial forecasts of the Company’s
        product candidates. The August projections were also extended over a longer time
        period through to loss of exclusivity (as compared to the ten year forecast included
        in the May Projections). Furthermore, the August Projections were adjusted for the
        probability of success of, among other things, obtaining regulatory approvals and
        meeting anticipated launch dates for the Company’s pipeline products, earning
        payments from partners, including royalties on such pipeline products, earning the
        target pricing of sales of approved products, and negotiating favorable profit
        sharing arrangements with respect to milestone income, royalties or other profits
        payable under licenses from Ionis for certain pipeline products.

        See Solicitation Statement at 40-41 (emphasis in original).

        71.     Yet the Solicitation Statement fails to quantify the “latest assumptions” underlying

 the projections, including “the development plans, cost and timing, as well as a current analysis of

 the competitive environment in the commercial forecasts of the Company’s product candidates.”

        72.     The Solicitation Statement further fails to disclose the unadjusted projections for

 all items in the August Projections (without adjusting for the probability of success of the various

 factors mentioned above) so shareholders can properly assess and determine the financial impact




                                                 16
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 17 of 25 PageID #: 17




 that the Company’s adjustments had on the August Projections, as well as compare it to the May

 Projections which were not adjusted.

        73.      The disclosure of this information is material because it would provide the

 Company’s shareholders with a basis to project the future financial performance of the Company

 and would allow shareholders to better understand the financial analyses performed by the

 Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

 replicate management’s inside view of the future prospects of the Company. Without such

 information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

 the Company’s shareholders are unable to determine how much weight, if any, to place on the

 Company’s financial advisor’s fairness opinion in determining whether to tender their shares in

 connection with the Proposed Transaction.

        74.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

              3. Material Omissions Concerning the Financial Advisor’s Analyses

        75.      In connection with the Proposed Transaction, the Solicitation Statement omits

 material information concerning analyses performed by Cowen.

        76.      With respect to Cowen’s “Analysis of Selected Publicly Traded Companies” and

 “Analysis of Selected Transactions,” the Solicitation Statement fails to disclose the individual

 multiples and financial metrics for each of the companies and transactions analyzed.

        77.      The valuation methods, underlying assumptions, and key inputs used by Cowen in

 rendering its purported fairness opinion must be fairly disclosed to the Company’s shareholders.

 The description of Cowen’s fairness opinion and analyses, however, fails to include key inputs

 and assumptions underlying those analyses. Without the information described above, the

 Company’s shareholders are unable to fully understand Cowen’s fairness opinion and analyses,

                                                17
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 18 of 25 PageID #: 18




 and are thus unable to determine how much weight, if any, to place on them in determining whether

 to tender their shares in connection with the Proposed Transaction. This omitted information, if

 disclosed, would significantly alter the total mix of information available to the Company’s

 shareholders.

              4. Material Omissions Concerning Potential Conflicts of Interest Involving the
                 Company’s Advisors

        78.      The Solicitation Statement omits material information concerning potential

 conflicts of interest involving the Company’s advisors.

        79.      On July 24, 2020, the Committee engaged ClearView to develop financial

 projections for the Company.

        80.      The Solicitation Statement, however, fails to disclose the terms of ClearView’s

 engagement, including: (1) the amount of compensation ClearView has received or will receive in

 connection with its engagement; (2) the amount of ClearView’s compensation that is contingent

 upon the consummation of the Proposed Transaction; (3) whether ClearView has performed

 services to any party to the merger agreement or their affiliates, including disclosure of the timing

 and nature of such services and the amount of compensation received by ClearView.

        81.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

              5. Material Omissions Concerning Potential Conflicts of Interest Involving the
                 Company’s Insiders

        82.      The Solicitation Statement omits material information concerning potential

 conflicts of interest involving the Company’s insiders.

        83.      The Solicitation Statement sets forth the following:

        It is possible that Akcea employees, including the executive officers, will enter into
        new compensation arrangements with Ionis or its subsidiaries (other than Akcea
        and its subsidiaries). Such arrangements may include agreements regarding future


                                                 18
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 19 of 25 PageID #: 19




        terms of employment, the right to receive equity or equity-based awards of Ionis or
        retention awards. As of the date of this Schedule 14D-9, no such compensation
        arrangements have been established. Any such arrangements with Akcea’s
        employees are currently expected to be entered into after the completion of the
        Offer and the Merger, if at all.

        See Solicitation Statement at 17.

        84.     The Solicitation Statement, however, fails to disclose the details of all employment-

 related discussions and negotiations that occurred between Akcea and Ionis executive officers and

 directors, including the parties to such communications, when they occurred, and the content

 discussed/communicated. The Solicitation Statement further fails to disclose whether any of

 Ionis’s prior proposals or indications of interest discussed management retention or board

 membership in the combined company.

        85.     Any communications regarding post-transaction employment during the

 negotiation of the underlying transaction must be disclosed to shareholders. This information is

 necessary for shareholders to understand potential conflicts of interest of management and the

 Board. Such information may illuminate the motivations that would prevent fiduciaries from acting

 solely in the best interests of the Company’s shareholders.

        86.     The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

                                            COUNT I
                       For Violations of Section 14(e) of the Exchange Act
                                     Against All Defendants
        87.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        88.     Section 14(e) of the Exchange Act states, in relevant part:

        It shall be unlawful for any person to make any untrue statement of a material fact
        or omit to state any material fact necessary in order to make the statements made,



                                                 19
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 20 of 25 PageID #: 20




        in the light of the circumstances under which they are made, not misleading . . . in
        connection with any tender offer or request or invitation for tenders[.]

        89.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(e) of the Exchange Act.

        90.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(e) of the Exchange

 Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

 solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

 with respect to the Proposed Transaction.

        91.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

        92.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

 filing of the materially false and misleading Solicitation Statement.

        93.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        94.     Because of the false and misleading statements in the Solicitation Statement,

 Plaintiff is threatened with irreparable harm.

                                           COUNT II
     For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                          Thereunder
                                   Against All Defendants
         95.    Plaintiff repeats and re-alleges each and every allegation contained in the foregoing


                                                  20
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 21 of 25 PageID #: 21




 paragraphs as if fully set forth herein.

         96.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

 shareholder support for the Proposed Transaction.

         97.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

 require full and complete disclosure in connection with tender offers. Specifically, Section

 14(d)(4) states, in relevant part:

         Any solicitation or recommendation to the holders of such a security to accept or
         reject a tender offer or request or invitation for tenders shall be made in accordance
         with such rules and regulations as the Commission may prescribe as necessary or
         appropriate in the public interest or for the protection of investors.

         98.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

 Exchange Act, states, in relevant part:

         Any solicitation or recommendation to holders of a class of securities referred to in
         section 14(d)(1) of the Act with respect to a tender offer for such securities shall
         include the name of the person making such solicitation or recommendation and
         the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
         or a fair and adequate summary thereof[.]

         99.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

 company:

         Furnish such additional material information, if any, as may be necessary to make
         the required statements, in light of the circumstances under which they are made,
         not materially misleading.

         100.    During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(d)(4) of the Exchange Act and SEC Rule 14d-9.

         101.    Each of the Individual Defendants, by virtue of their positions within the Company


                                                  21
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 22 of 25 PageID #: 22




 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(d)(4) of the

 Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

 instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

 and disseminate the Solicitation Statement with respect to the Proposed Transaction.

        102.    Defendants acted knowingly or with deliberate recklessness in filing the materially

 false and misleading Solicitation Statement which omitted material information.

        103.    The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

                                            COUNT III
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
        104.    Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        105.    The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Solicitation Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Solicitation Statement.

        106.    Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

 to and/or shortly after these statements were issued and had the ability to prevent the issuance of


                                                 22
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 23 of 25 PageID #: 23




 the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Solicitation Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        107.    In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

 the recommendation of certain Individual Defendants to tender their shares pursuant to the

 Proposed Transaction. Thus, the Individual Defendants were directly involved in the making of

 the Solicitation Statement.

        108.    In addition, as the Solicitation Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Solicitation Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        109.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        110.    As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

 14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their




                                                  23
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 24 of 25 PageID #: 24




 positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

 the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

 and disseminate the material information identified above to the Company’s shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding Plaintiff rescissory damages;

        C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

 Exchange Act, and Rule 14d-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expenses and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: October 2, 2020                                Respectfully submitted,

                                                       HALPER SADEH LLP

                                                       By: /s/ Daniel Sadeh
                                                       Daniel Sadeh, Esq.
                                                       Zachary Halper, Esq. (to be admitted pro hac
                                                       vice)
                                                       667 Madison Avenue, 5th Floor
                                                       New York, NY 10065


                                                  24
Case 1:20-cv-04692-NGG-CLP Document 1 Filed 10/02/20 Page 25 of 25 PageID #: 25




                                           Telephone: (212) 763-0060
                                           Facsimile: (646) 776-2600
                                           Email: sadeh@halpersadeh.com
                                                  zhalper@halpersadeh.com

                                           Counsel for Plaintiff




                                      25
